Citation Nr: 1135803	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-29 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia.

2.  Entitlement to an initial rating greater than 10 percent for tinnitus.

3.  Entitlement to an initial compensable rating for bilateral hearing loss

4.  Entitlement to service connection for alcohol dependency, to include as secondary to service-connected hearing loss and tinnitus.

5.  Entitlement to service connection for hypertension, to include as secondary to alcohol dependency.

6.  Entitlement to service connection for sleep apnea, to include as secondary to alcohol dependency.
 
7.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to alcohol dependency.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective May 14, 2008, and granted service connection for tinnitus and assigned a 10 percent disability rating, effective May 14, 2008; and from a September 2008 rating decision which denied service connection for hypercholesterolemia, sleep apnea, hypertension, an acquired psychiatric disorder, and alcoholism.

The Veteran presented testimony before the undersigned Veterans law Judge at the RO in May 2011.

The issues of entitlement to service connection for alcohol dependency, hypertension, sleep apnea, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On May 25, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the claims for service connection for hypercholesterolemia and an initial rating greater than 10 percent for tinnitus is requested.

2.  VA audiometric test results from July 2008 show that the Veteran had level I hearing in his right ear and level I hearing in his left ear.

3.  VA audiometric test results from March 2010 show that the Veteran had level I hearing in his right ear and level II hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim for service connection for service connection for hypercholesterolemia and an initial rating greater than 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for an initial compensable rating for service connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at his May 2011 hearing, the Veteran stated on the record that he wished to withdraw his claims for service connection hypercholesterolemia and for entitlement to an initial rating greater than 10 percent for tinnitus.  See May 2011 Board hearing transcript.  This statement acts as a withdrawal of those claims such that there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the claims for service connection hypercholesterolemia and for entitlement to an initial rating greater than 10 percent for tinnitus, and they are dismissed.

II.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has proven such that section 5013(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.

With regard to the Veteran's claim for an initial compensable rating for bilateral hearing loss, the notice that was provided in May 2008, before service connection was granted, was legally sufficient.  See also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  VA's duty to notify in this case has been satisfied.
  
VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  The RO provided the Veteran with VA audiological examinations in July 2008 and March 2010.  The examiners reviewed the Veteran's history, conducted an audiological examination, recorded the Veteran's objective test results, and fully described the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

III.   Increased Rating

In August 2008, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating under Diagnostic Code 6100, effective from May 14, 2008.  The Veteran contends that is entitled to a higher rating for his service-connected hearing loss as he is "nearly deaf as a result of heavy gun fire and further abuse" during his active military service.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the claim of the claim - a practice known as "staged ratings."  Id. at 126.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI, or, in certain circumstances, Table VIA; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

The Veteran was provided with a VA audiological examination in July 2008.  He reported having trouble hearing in the presence of background noise and being bothered by loud noises.  The audiological data recorded at this examination is as follows, with puretone thresholds recorded in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
-5
10
55
55
60
LEFT
-5
0
55
60
65

The Veteran's average puretone threshold was 45 decibels bilaterally, and he scored 96 percent for word recognition bilaterally on his Maryland CNC test.  These results equate to an assignment of level I for the Veteran's right ear and level I for his left ear, which merits a noncompensable rating using Table VI.  Table VIa is inapplicable as the Veteran does not have puretone thresholds of 55 decibels or more at each of the relevant frequencies or a puretone threshold of 30 decibels or more at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

The Veteran was provided with a second VA audiological examination in March 2010.  The examiner determined that the Veteran would have extreme difficulty hearing in adverse listening environments, even with the use of hearing aids.  The examiner also determined that the Veteran's hearing loss and word recognition ability had worsened since his July 2008 examination.  The results of the audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
65
65
LEFT
5
5
65
75
75

The average puretone threshold in the Veteran's right ear was 48.75 decibels, and the average puretone threshold in the Veteran's left ear was 55 decibels.  On the Maryland CNC test, the Veteran received a score of 92 percent for the right ear and 90 percent for the left ear for word recognition.  The March 2010 results equate to an assignment of level I for the Veteran's right ear and level II for his left ear.  Therefore, while the Veteran's hearing has demonstrably worsened, and this worsening corresponds to the increased level assignment for his left ear hearing, the hearing levels recorded nevertheless merit a noncompensable rating using Table VI.  As explained above, the threshold data does not warrant the use of Table VIa.  38 C.F.R. § 4.86.   

The Veteran had a VA audiological evaluation at the VA Medical Center in West Boston, Massachusetts, in April 2008.  His hearing levels were comparable with those recorded at his two VA examinations.  As such, the Veteran's VA treatment records show that his hearing has tested consistently throughout the appellate period and that the data collected at his two VA examinations is representative of his level of hearing loss.  

The Veteran's has testified that he has difficulty understanding conversational speech and television, and he is competent to testify to those symptoms.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the rating criteria for hearing loss contemplate some degree of functional difficulty caused by hearing levels that are nevertheless assigned a noncompensable rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  38 C.F.R. §§ 4.85, 4.86; Martinak, 21 Vet. App. at 455.  Therefore, while the Board has taken the Veteran's competent lay testimony into consideration, his described symptomatology does not alter the Board's rating assignments.  As such, the Veteran is not entitled to a schedular compensable rating at any time during the appellate period.

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing in the presence of background noise, difficulty understanding conversation and television, and increased disturbance caused by loud noises) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  As discussed above, the levels of hearing loss that correspond to noncompensable ratings nevertheless contemplate a degree of hearing loss and the related symptomatology, such as hearing in the presence of background noise, difficulty understanding conversational speech, and increased disturbance caused by loud noise.  The March 2010 VA examiner determined that the Veteran could seek gainful employment with the use of hearing aids if reasonable accommodations were made to foster a good listening environment and limit exposure to potentially hazardous situations.  For these reasons, referral for consideration of an extraschedular rating is not warranted.  


ORDER

Service connection for hypercholesterolemia is dismissed. 

Entitlement to a rating greater than 10 percent for tinnitus is dismissed. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran claims that he began drinking alcohol during service to cope with his hearing impairment and tinnitus and that he has become a full fledged alcoholic.  In essence, he has claimed entitlement to service connection for alcoholism as secondary to service-connected hearing loss and tinnitus.  On remand, he should be provided notice of the information and evidence not of record that is necessary to substantiate a claim for service connection for alcoholism on a secondary basis, as the letter sent to him in September 2008 only addressed direct service connection.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran has also stated that his high blood pressure, etc., did not happen during service.  Rather, he claims that his alcoholism began during service and led to a domino effect of bad health conditions and treatment.  Similarly, he is claiming that his hypertension, sleep apnea, and psychiatric disorder resulted from his alcoholism.  Thus, he should also be provided notice of the information and evidence not of record that is necessary to substantiate a claim for service connection on a secondary basis as to these claims.

The claims folder currently contains the Veteran's VA treatment records dated as early as 1998.  However, those records suggest that he received treatment prior to 1998 for depression and high blood pressure.  On remand, his complete VA and private treatment records dated prior to 1998 should be obtained.

Finally, the RO/AMC should obtain any recent VA treatment records from the VA Medical Center (VAMC) in Boston, Massachusetts, dated since October 2009.   

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about the information and evidence not of record that is necessary to substantiate a claim for service connection on a secondary basis (see 38 C.F.R. § 3.310); (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence that he is expected to provide.
 
2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Boston, Massachusetts, dated prior to November 1998 and since October 2009.

3.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all private medical care providers that treated him for any psychiatric disorder, hypertension, sleep apnea, and alcoholism prior to November 1998.

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  All attempts to procure these records should be documented in the claims folder.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file. The Veteran and his representative are to be notified of unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

4.  Next, review the claims folder and make a determination as to whether any VA examinations are warranted in accordance with 38 C.F.R. § 3.159(c)(4).  If so, schedule the Veteran for an appropriate VA examination(s).

5.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


